Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 12/17/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have cancelled claims 10-18 and have added new claims 19-24. Thus, amended claims 19-24 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Priority
	Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application claims the priority date of China application 201910303541.4 filed on 04/16/2019; English translation of said foreign priority application has been provided in response dated 12/17/2021. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of China application 201910303541.4 filed on 04/16/2019.
Allowable Subject Matter
Claims 19-24 are allowed.


The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a method of preparing resistant starch, the method comprising: …, as recited in allowed claims 19-24.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652